IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED

STATE OF FLORIDA,

             Appellant/Cross-Appellee,

 v.                                                  Case No. 5D17-1599

ROY LIVINGSTON ROLLE, III,

           Appellee/Cross-Appellant.
________________________________/

Opinion filed June 1, 2018

Appeal from the Circuit Court
for Lake County,
William G. Law, Jr., Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellant/Cross-Appellee.

James S. Purdy, Public Defender, and
Andrew Mich, Assistant Public Defender,
Daytona Beach, for Appellee/Cross-
Appellant.

PER CURIAM.

      We conclude that there was no competent, substantial evidence to support a

downward departure sentence in this battery case. Accordingly, we reverse the sentence

and remand this cause with instructions that the lower court sentence Appellee in

accordance with the Criminal Punishment Code.

      REVERSED AND REMANDED.
TORPY, WALLIS and LAMBERT, JJ., concur.




                                    2